Citation Nr: 0517830	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for pituitary tumor, 
type unknown with obesity, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for optic atrophy with 
visual acuity and visual field loss, current evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1954 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which continued a 10 percent evaluation for 
pituitary tumor, type unknown, with partial bilateral optic 
atrophy and left eye temporal field defect.  

A February 2004 VA Compensation and Pension Service opinion 
found clear and unmistakable error in the March 2002 rating 
action for failing to refer the case to the Compensation and 
Pension Service prior to assigning an evaluation.  It was 
felt that an extra-schedular evaluation of 30 percent under 
38 C.F.R. § 3.321(b)(1) (2004) was warranted from July 2001 
for optic atrophy with visual acuity and visual field loss 
and that a 50 percent rating was warranted from November 
2003.  It was suggested that a separate 10 percent rating was 
warranted under Diagnostic Code 8003 for the residuals of the 
pituitary tumor.  This was accomplished in a rating action 
later the same month.  

A videoconference hearing was held in November 2004 before a 
Member of the Board; a copy of the transcript is in the 
claims folder. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's pituitary tumor was benign and its 
residuals include obesity, which does not result in 
significant functional impairment.  

3.  The veteran's optic atrophy is a residual of the 
pituitary tumor; it is exhibited by with visual acuity and 
visual field loss, results in a corrected vision of 20/50 in 
both eyes. 

4.  Prior to and after November 24, 2003, concentric 
contraction of the visual field was not to 30 degrees 
bilaterally 


CONCLUSIONS OF LAW

1.  The criteria for rating greater than 10 percent for 
pituitary tumor, type unknown with obesity, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.124a, Diagnostic Code 8003 (2004). 

2.  The criteria for rating greater than 30 percent for optic 
atrophy with visual acuity and visual field loss, prior to 
November 24, 2003, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 
7915-6079 (2004). 

3.  The criteria for rating greater than 50 percent for optic 
atrophy with visual acuity and visual field loss, from 
November 24, 2003, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 
7915-6079 (2004). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2002 and April 2003.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4) see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), he was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the February 2004 
SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Treatment records from Memphis VA Medical Center (VAMC) and 
North Mississippi Neurosurgical Services have been received 
and associated with the claims folder.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA afforded the veteran 
examinations in September 2001, May 2003 and November 2003 
for the purpose of determining the nature and extent of his 
disabilities.  Pursuant to M21-1, Part VI, Paragraph 11.07f, 
the claim was referred to the Director of Compensation and 
Pension for evaluation.  Therefore, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, 
which is based on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2004).  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 (2004) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  

38 C.F.R. § 4.2 (2004) requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  

38 C.F.R. § 4.7 (2004) provides that, where there is a 
question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (CAVC) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
medical reports from Memphis VAMC dated from September 2001 
to October 2003, which chronicle treatment for pituitary 
tumor (prolactinoma) with medication, and medical report from 
North Mississippi Neurosurgical Services, P.A. dated in 
October 2001, which noted that the veteran had derision in 
his eyes with no optic atrophy and an impression of aneurysm.

VA afforded the veteran an examination in September 2001 in 
which the veteran's history of head injury and history of 
pituitary tumor, status post cobalt radiation, with residuals 
were noted.  Also, an MRI revealed residual macroadenoma in 
the form of a 14 mm mass in the left side of the pituitary 
fossa.  Laboratory results showed hyperprolactinemia and 
hypogonadism.  The impression was an 8 mm basilar tip 
aneurysm compressing the right optic track and findings were 
consistent with residual treated macroadenoma.  Visual 
testing revealed corrected visual acuity of 20/40 on the 
right and 20/40 (near) and 20/50 (distant) on the left.  
Visual fields in the right eye were essentially normal and 
there was an enlarged blind spot observed in the left eye and 
the suggestion of an upper temporal cut.  The examiner noted 
optic atrophy and commented that the slight contraction of 
the visual field in the upper temporal quadrant of the left 
eye is perhaps a ruminant.  

VA outpatient treatment records dated from 2001 to 2003 
reflect that the veteran was followed for residuals of the 
pituitary tumor.  In May 2003, VA afforded the veteran 
another examination.  The veteran complained of blurry vision 
and decreased visual fields on the temporal side.  It was 
noted the veteran's visual field examination showed bi-
temporal visual loss and an eye examination showed complete 
hemianopsia most likely from optic nerve compression and 
resulting radiation.  Additionally, the examiner stated that 
the veteran was partial hypopit requiring medication and the 
tumor was present at 14 mm in the pituitary fossa with 
compression of the adjacent structures and with resultant 
optic nerve damage and decreased visual acuity.  

In a VA examination addendum received in July 2003, it was 
noted that patients with pituitary tumor may become obese 
secondary to the lesion.  It was estimated that 50 percent of 
obesity is caused by pituitary tumor.
    
In the November 2003 VA eye examination in which the examiner 
reviewed the veteran's claims folder beforehand, a history of 
pituitary tumor since 1956, status post cobalt radiation and 
medication, and 8 mm aneurysm were noted.  The veteran 
complained of decreased peripheral vision in the left eye 
greater than the right eye, difficulty focusing and 
intermittent "split vision."  The examiner noted that the 
confrontation visual fields showed full count fingers in the 
right eye and count fingers in the left eye with slow 
responses temporally.  It was found that the veteran had 
optic atrophy of both eyes with a left supertemporal visual 
field deficit, likely related to pituitary tumor.  
Additionally, his best corrected vision acuity is 20/50 in 
both eyes at distance and near.  The examiner further noted 
that the veteran's optic atrophy is consistent with and 
likely due to history of pituitary tumor and radiation 
therapy.  Although it was noted that the veteran's previous 
examination indicated an enlarged blind spot in the left eye, 
this examiner could not plot the blind spot in the left eye 
due to inconsistent responses.  However, an enlarged blind 
spot of the right eye was noted.

Under the criteria applicable for assignment of disability 
evaluations for benign brain tumors, a benign tumor growth of 
the brain will be assigned a minimum rating of 60 percent.  
38 C.F.R. § 4.124a, Diagnostic Code 8003.  The minimum rating 
for residuals of a benign growth in the brain is a 10 percent 
evaluation.  Id.  

The veteran is currently rated under 38 C.F.R. § 4.84a, 
Diagnostic 6080 which is rating for impairment of field 
vision.  He was granted 30 percent from July 2001 and then 
increased to 50 percent under the extraschedular rating 
criteria from November 2003.   

To warrant an increased rating under Diagnostic Code 6080, 
several criteria must be met.  If the veteran's concentric 
contraction of field vision is 5 degrees, bilateral, a 100 
percent disability evaluation is merited.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2004).  If concentric contraction of 
field vision is to 15 degrees but not to 5 degrees, 
bilateral, 70 percent disability evaluation is warranted.  
Id.  If concentric contraction of field vision is to 30 
degrees but not to 15 degrees, bilateral, a 50 percent 
disability evaluation is warranted.  Id.  The Board notes 
that all other rating evaluations under 38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2004) are 30 percent or below.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6078 (2004), if 
vision in one eye is 20/50 and vision in the other eye is 
20/50, a 10 percent disability evaluation is assigned.  

The Board notes that the veteran's VA examinations, including 
his latest in November 2003 VA, do not support a finding of 
bilateral concentric contraction field vision to 30 degrees 
or less, bilaterally.  The 2001 examination did not reflect 
field vision loss in the right eye and the loss in the left 
eye was only a slight contraction of the visual field in the 
upper temporal quadrant.  The November 2003 VA examination 
indicates that his visual fields showed full count fingers in 
the right eye and count fingers in the left eye.  The 
examiner could not measure the blind spot in the eyes due to 
inconsistent findings.  In summary, his disability does not 
arise to a level greater than 30 percent prior to November 
24, 2003 and does not arise to a level greater than 50 
percent thereafter.  In fact the current ratings for optic 
atrophy are extra-schedular, i.e., the veteran does not meet 
the schedular criteria for the evaluations assigned for his 
optic atrophy.  The Board has reviewed the ophthalmology 
examinations in conjunction with the rating criteria and 
38 C.F.R. §§ 4.75, 4.76 and 4.76a and sees no basis for a 
higher schedular rating.    

The November 2003 VA eye examination indicated that veteran's 
corrected visual acuity was 20/50 in both eyes.  38 C.F.R. § 
4.84a, Diagnostic Code 6078 (2004) allows for a 10 percent 
disability evaluation for this degree of visual acuity.  The 
veteran's current 50 percent evaluation already exceeds this 
10 percent rating.  Therefore, an evaluation in excess of 50 
percent for optic atrophy with visual acuity and visual field 
loss is not warranted.  

The 10 percent rating for residuals of the pituitary tumor 
with obesity does not warrant a rating higher than the 
minimal 10 percent rating.  His obesity has not been shown to 
result in loss of function and there are no other compensable 
residuals of the pituitary tumor.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  This case was already referred for 
consideration of such an award and the current evaluation 
represents the finding of an exceptional or unusual 
disability picture.  However, the Board finds that there is 
no objective evidence that the disability from the residuals 
of the pituitary tumor or optic atrophy has caused such 
marked interference with employment or frequent 
hospitalization as to require a second referral and having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


(CONTINUED ON NEXT PAGE)






ORDER

An increased rating for pituitary tumor, type unknown, with 
obesity, currently evaluated as 10 percent disabling, is 
denied.  

An increased rating for optic atrophy and visual acuity and 
visual field loss, currently evaluated as 50 percent 
disabling, is denied.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


